Citation Nr: 1737067	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  17-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1967 to October 1987.  He died in June 2015.  The appellant is his daughter who, in November 2015, was substituted as the claimant in this matter to complete the deceased Veteran's claims.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's service-connected disability did not render him unable to care for his daily needs or protect himself from the hazards incident to his environment.

2. The Veteran was not substantially and permanently confined to his home, and the immediate premises, as a result of his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for SMC based on the need for regular aid and attendance of another person due to service-connected disabilities have not been met. 38 U.S.C.A. § 1141(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

2. The criteria for SMC based on housebound status due to service-connected disabilities have not been met. 38 U.S.C.A § 1141(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Special monthly compensation (SMC) is payable under 38 U.S.C.A. § 1114(l) if, as the result of a service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person, or is permanently bedridden. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Under 38 C.F.R. § 3.352(a), criteria for establishing such need include the following factors: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).  

SMC is payable under 38 U.S.C.A. § 1114(s) if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of a service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

The appellant contends that SMC is warranted based on the Veteran's need for regular aid and attendance or on account of housebound status.  In March 2015 correspondence, the appellant indicated that she took care of the Veteran because he was unable to care for himself due to his dementia, delusional disorder and obsessive-compulsive disorder (OCD).  In March 2017 correspondence, the appellant stated that the Veteran was not bedridden because she had to force him to get out of bed and that he needed attendance around the clock because if he did not have it, he would not eat, take his medicine, clean or dress.  She also remarked that the Veteran was housebound and could not go anywhere unless she took him.  In addition to a diagnosis of dementia, the appellant stated that the Veteran had hearing loss related to his service that contributed to his dementia, as well as schizophrenia, ischemic disease, neuropathy, OCD, depression and anxiety.

The Veteran's treatment records do not indicate that the Veteran's service-connected multiple myeloma rendered him in need of regular assistance to dress himself, to keep himself clean and presentable, to adjust any special prosthetic or orthopedic appliances, to feed himself due to loss of coordination of upper extremities or extreme weakness, to attend to the wants of nature, or to protect himself from the hazards or dangers incident to his daily environment.  To the contrary, in treatment notes from October 2012 through December 2013, in connection with his multiple myeloma, the Veteran's performance status was assessed as, "Performance Status: 2-Ambulatory/capable of all self-care, unable to perform any work activities.  Up and about more than 50% of waking hours." See April 2014 Private Treatment Records.  

In a January 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examining physician indicated that the Veteran's complete diagnosis included multiple myeloma, dementia, severe chronic obstructive pulmonary disease (COPD) and peripheral neuropathy.  The physician indicated that the Veteran's severe COPD and dementia were the disabilities that restricted his activities/functions.  The physician noted that the Veteran had a good grip but had difficulty with fine movements of fingers.  He had difficulty buttoning/unbuttoning his shirt but was able to zip/unzip pants and get on the examination table.  The physician noted the Veteran's memory loss due to dementia and his inability to prepare food due to fine motor impairment of fingers and hands.  The Veteran was unable to leave home except when taken out by family members. 

The Board finds that the weight of the evidence preponderates against the appellant's claim for entitlement to SMC based on the need for aid and attendance or housebound status.  The medical evidence does now show, and the appellant does not contend, that the Veteran's service-connected multiple myeloma was the cause of his need for regular aid and attendance or was the basis for his general inability to leave home without family members.  In the January 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the physician indicated that the Veteran's nonservice-connected COPD and dementia imposed restrictions on his activities and functions.  The appellant's March 2015 statement also suggested that the Veteran's nonservice-connected dementia and psychiatric conditions rendered him in need regular aid and attendance.  In her March 2017 statement, the appellant did not attribute any of the Veteran's limitations to his service-connected condition.  Thus, the weight of the evidence does not demonstrate that the Veteran's only service-connected disability, multiple myeloma, rendered him in regular need of aid and attendance or permanently housebound.  Accordingly, the Board finds that entitlement to SMC based on the need for aid and attendance or housebound status is not warranted.


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status is denied.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


